              Case 2:20-cv-00283-RSM Document 18 Filed 06/01/20 Page 1 of 2




1                                                                                   Hon. Ricardo S. Martinez

2

3

4

5

6                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
7

8
     JAMISON F. MARRA,                                       No. 2:20-cv-00283-RSM
9
                                    Petitioner,
10                                                           ORDER OF DISMISSAL
11   and

12   UNITED STATES OF AMERICA, on behalf of
     its agency THE DEPARTMENT OF TREASURY,
13   and its bureau, THE INTERNAL REVENUE
     SERVICE,
14
                                    Respondent
15

16

17

18
            BASED UPON the Stipulation for Dismissal of Petition Without Prejudice executed by both
19

20   parties to this action, and the Court finding that based upon the consent of the parties dismissal is

21   appropriate under F.R.Civ.P. 41(a), it is hereby

22

23
                                                                               WENOKUR RIORDAN PLLC
     ORDER OF DISMISSAL ‐ Page 1 of 2                                                    ATTORNEYS AT LAW
24
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
25
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)
              Case 2:20-cv-00283-RSM Document 18 Filed 06/01/20 Page 2 of 2




1           ORDERED that this action is dismissed, without prejudice.

2           DATED this 1st day of June, 2020.
3

4

5

6
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
7

8
     Presented by:
9
     WENOKUR RIORDAN PLLC
10

11   /s/ Alan J. Wenokur
     _____________________________
12   Alan J. Wenokur, WSBA # 13679
     Attorney for Jamison F. Marra
13

14   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
15
     /s/ Jennifer Y. Golden
16
     _____________________________
17   JENNIFER Y. GOLDEN
     Trial Attorney, Tax Division
18   U.S. Department of Justice

19

20

21

22

23
                                                                        WENOKUR RIORDAN PLLC
     ORDER OF DISMISSAL ‐ Page 2 of 2                                              ATTORNEYS AT LAW
24
                                                                        600 STEWART STREET, SUITE 1300
                                                                          SEATTLE, WASHINGTON 98101
25
                                                                                206.682.6224 (WENOKUR)
                                                                                 206.903.0401 (RIORDAN)
